IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-519-CV



EX PARTE:  DANIEL H. SPARKMAN, M. K. SPARKMAN,
DANIEL M. SPARKMAN, AND ANDREW J. SPARKMAN,

	RELATORS





 

 


HABEAS CORPUS PROCEEDING FROM TRAVIS COUNTY
 
 



PER CURIAM


	Relators Daniel H. Sparkman, M. K. Sparkman, Daniel M. Sparkman, and Andrew
J. Sparkman have filed a petition for writ of habeas corpus and an order to show cause
complaining of actions of the Honorable David Puryear, Judge of the County Court at Law No.
6 of Travis County, the Travis County Sheriff Terry Keel, and others.  See generally Tex. R.
App. P. 120.  This Court may issue a writ of habeas corpus only "when it appears that the
restraint of liberty is by virtue of an order, process or commitment issued by a court or judge
because of the violation of an order, judgment, or decree previously made, rendered, or entered
by the court or judge in a civil case."  Tex. Gov't Code Ann. § 22.221(d) (West Supp. 1994)
(emphasis added).  Because the proceeding underlying this petition is a criminal case, we have no
jurisdiction to issue the writ.
	Daniel H. Sparkman has filed a motion to proceed in forma pauperis, supported
by his affidavit.  See Tex. R. App. P. 13(k), 19(d).  The motion is granted.
	The petition for writ of habeas corpus and an order to show cause is denied.

Before Justices Powers, Aboussie and B. A. Smith
Petition for Writ of Habeas Corpus Denied
Filed:   October 12, 1994
Do Not Publish